Name: 88/439/EEC: Commission Decision of 27 June 1988 approving the programme relating to the poultry sector communicated by the Spanish Government in accordance with Council Regulation (EEC) No 355/77 (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe;  agricultural activity;  agricultural structures and production
 Date Published: 1988-08-09

 Avis juridique important|31988D043988/439/EEC: Commission Decision of 27 June 1988 approving the programme relating to the poultry sector communicated by the Spanish Government in accordance with Council Regulation (EEC) No 355/77 (Only the Spanish text is authentic) Official Journal L 218 , 09/08/1988 P. 0022 - 0022*****COMMISSION DECISION of 27 June 1988 approving the programme relating to the poultry sector communicated by the Spanish Government in accordance with Council Regulation (EEC) No 355/77 (Only the Spanish text is authentic) (88/439/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 23 July 1987 the Spanish Government forwarded a programme concerning the poultry sector for which it submitted additional information on 4 October 1987; Whereas this programme aims to rationalize and modernize the processing and marketing of poultry in such a way as to increase the competitiveness of the sector concerned, to upgrade its production and achieve the level prescribed by the Community directives as regards health matters; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas approval of this programme may not cover the investments concerning products not listed in Annex II to the Treaty nor game; Whereas the programme contains a sufficient number of details which are specified in Article 3 of Regulation (EEC) No 355/77, attesting that the objectives of Article 1 of that Regulation may be achieved in the poultry sector; Whereas the estimated time required for the execution of the programme does not exceed the limits set out in Article 3 (1) (g) of that Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS REGULATION: Article 1 The programme concerning the poultry sector forwarded by the Spanish Government on 23 July 1987 and supplemented on 4 October 1987 in accordance with Regulation (EEC) No 355/77 is hereby approved, with the exception of the investments concerning products not listed in Annex II to the Treaty and game, subject to the health conditions prescribed by the Community directives on the matter being observed. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 27 June 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6.